     Case 1:19-cv-11932-NMG Document 33 Filed 04/23/20 Page 1 of 11



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
George E. Kersey,                  )
                                   )
          Plaintiff,               )        Civil Action No.
                                   )        19-cv-11932-NMG
               v.                  )
                                   )
Avery Dennison Corporation,        )
                                   )
          Defendant.               )
                                   )
                                   )
___________________________________)


                         MEMORANDUM & ORDER

GORTON, J.

    This case arises out of an interminable disagreement

between George M. Kersey (“plaintiff” or “Kersey”) and Avery

Dennison Corporation (“defendant” or “Avery Dennison”) regarding

whether Kersey was ever an “employee” of Avery Dennison.         In the

current iteration of this dispute, Kersey seeks to recover

pension benefits from Avery Dennison.

    Pending before the Court is the motion of defendant for

judgment on the pleadings.




                                 - 1 -
     Case 1:19-cv-11932-NMG Document 33 Filed 04/23/20 Page 2 of 11



III. Background

    A.   Factual Background

    In 1966, Kersey, then a licensed attorney, began performing

legal services for the Dennison Manufacturing Company

(“Dennison”), which subsequently merged with Avery International

Corporation to form Avery Dennison.      Kersey avers that he was

employed by Dennison as the manager of its patent department and

worked hours that were set and monitored by Dennison.         Avery

Dennison contends that Kersey was retained as its attorney and

that neither it nor its predecessor at any time maintained an

employment relationship with him.

    Kersey parted ways with Dennison in 1989 on less than

amicable terms.   Dennison proposed to alter Kersey’s role which

Kersey maintains resulted in his constructive termination.

    B.   Prior Lawsuit

    In September, 1989, Kersey sued Dennison and several

individual defendants in this Court alleging, among other

things, breach of employment contract, quantum meruit, refusal

to pay for services, age discrimination, invasion of privacy and

intentional interference with contractual relations.        Denison

denied the allegations and interposed several counterclaims.




                                 - 2 -
      Case 1:19-cv-11932-NMG Document 33 Filed 04/23/20 Page 3 of 11



      In February, 1992, United States District Judge A. David

Mazzone accepted and adopted a report and recommendation of

United States Magistrate Judge Joyce Alexander and entered

summary judgment for defendants on Kersey’s breach of contract

and age discrimination claims. Kersey v. Dennison Mfg. Co., No.

89-cv-2650-MA, 1992 WL 71390 (D. Mass. Feb. 21, 1992).

“Central” to Dennison’s success on those two counts was the

Court’s determination that Kersey was Dennison’s attorney, not

its employee. Id. at *4.     After scrutinizing the extended

relationship between the parties, the Court concluded that

Dennison made a

      substantial showing that there was no genuine issue of
      material fact that Kersey was acting as Dennison’s
      attorney.

Id.

      In his capacity as Dennison’s attorney, the Court

explained, Kersey was subject to termination “at any time – even

without cause.” Id. *3-*4.     For that reason, Kersey could not

prevail on his claims of breach of employment contract and age

discrimination. Id.

      The Court certified its summary judgment order for

interlocutory appellate review pursuant to Fed. R. Civ. P.

54(b).   Kersey appealed and the First Circuit Court of Appeals

dismissed for lack of jurisdiction. Kersey v. Dennison Mfg. Co.,


                                  - 3 -
       Case 1:19-cv-11932-NMG Document 33 Filed 04/23/20 Page 4 of 11



3 F.3d 482 (1st Cir. 1993).      The First Circuit held that

Kersey’s notice of appeal was untimely because it was filed

before the District Court denied his pending motion for

reconsideration. Id. at 484-85.       It further held that

certification for appellate review pursuant to Fed. R. Civ. P.

54(b) was improper because interlocking factual issues were

common to other claims not yet ripe for appeal and the equities

did not otherwise favor interlocutory appellate review. Id. at

488.

       On remand to the District Court, several claims were

dismissed, and the remaining claims were settled.          Kersey did

not seek further appellate review of the District Court’s

allowance of summary judgment and that order remains the law of

the case.

       C.   Current Dispute

       In August, 2019, Kersey filed the instant complaint

demanding that this Court order Avery Dennison to pay him

pension benefits.     Kersey also requests damages for defendant’s

(1) failure to respond to his pension inquiry, (2) provision of

false advice and (3) claim that no record of his employment with

Dennison exists.     Kersey demands compensatory and punitive

damages as well as a trial by jury.



                                   - 4 -
      Case 1:19-cv-11932-NMG Document 33 Filed 04/23/20 Page 5 of 11



      In February, 2020, Kersey filed an amended complaint.            Upon

the motion of defendant, the Court denied entry of the amended

complaint pursuant to Fed. R. Civ. P. 15(a) because more than 21

days had elapsed since defendant answered the complaint and

Kersey had not obtained defendant’s consent or leave of Court to

amend.

      Kersey appealed this Court’s refusal to docket his amended

complaint but the First Circuit Court of Appeals dismissed that

appeal for lack of jurisdiction.       In the meantime, defendant has

filed a motion for judgment on the pleadings to which the Court

now turns.

IV.   Motion for Judgment on the Pleadings

         A.   Legal Standard

         Although a Rule 12(c) motion for judgment on the pleadings

considers the factual allegations in both the complaint and the

answer, it is governed by the same standard as a Rule 12(b)(6)

motion to dismiss. See Perez-Acevedo v. Rivero-Cubano, 520 F.3d

26, 29 (1st Cir. 2008).        To survive such a motion, the subject

pleading must contain sufficient factual matter to state a claim

for relief that is actionable as a matter of law and “plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).



                                   - 5 -
     Case 1:19-cv-11932-NMG Document 33 Filed 04/23/20 Page 6 of 11



      For a claim to be facially plausible, the pleadings must

show “more than a sheer possibility that a defendant has acted

unlawfully.” Id.   A plaintiff cannot merely restate

the defendant’s potential liability and the court is not

“bound to accept as true a legal conclusion couched as a factual

allegation.” Id.

      In considering the merits of such a motion, the Court must

accept all factual allegations in the complaint as true and draw

all reasonable inferences in the plaintiff’s favor. R.G. Fin.

Corp. v. Vergara-Nunez, 446 F.3d 178, 182 (1st Cir. 2006).            The

Court may also consider documents if 1) the parties do not

dispute their authenticity, 2) they are “central to the

plaintiffs’ claim” or 3) they are “sufficiently referred to in

the complaint.” Curran v. Cousins, 509 F.3d 36, 44 (1st Cir.

2007) (quoting Watterson v. Page, 987 F.2d 1, 3 (1st Cir.

1993)).

      The parties presume that Massachusetts substantive law

governs this case, which arises from an alleged employment

relationship in Massachusetts and raises state law issues.            The

Court will proceed on the same presumption.




                                 - 6 -
     Case 1:19-cv-11932-NMG Document 33 Filed 04/23/20 Page 7 of 11



    B.   Application

    Avery Dennison contends that Kersey’s attempt to obtain

pension benefits fails for two independently sufficient reasons:

(1) Kersey is collaterally estopped from claiming he is a

Dennison employee entitled to pension benefits; and (2) the

affirmative defense of laches bars Kersey’s claim because he

delayed its pursuit for nearly 30 years.

    As a preliminary matter, the Court struggles to discern the

precise cause of action pursuant to which Kersey proceeds.            He

describes his single count as one “on contract, implied contract

and tort.”   Construing Kersey’s pro se complaint liberally, he

appears to seek equitable relief for economic tort and breach of

contract. See Estelle v. Gamble, 429 U.S. 97, 107 (1976) (“[A]

pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by

lawyers. . . .” (internal quotation marks omitted)).

    Regardless of the precise cause of action pursued, Kersey

cannot recover pension benefits from Avery Dennison unless he

can demonstrate that he was an employee of Dennison eligible for

participation in the relevant pension plan.       See 29 U.S.C.

§ 1002(7) (defining a “participant” in an ERISA qualified

benefit plan as “any employee or former employee of



                                 - 7 -
     Case 1:19-cv-11932-NMG Document 33 Filed 04/23/20 Page 8 of 11



an employer”).   For reasons explained below, however, Kersey is

prevented from doing so by the doctrine of collateral estoppel.

    Collateral estoppel bars a court from hearing a previously

adjudicated claim if

    (1) there was a final judgment on the merits in        the
    prior adjudication; (2) the party against whom
    estoppel is asserted was a party (or in privity        with a
    party) to the prior adjudication; (3) the issue        in the
    prior adjudication is identical to the issue in        the
    current adjudication; and (4) the issue decided        in the
    prior adjudication was essential to the earlier
    judgment.

Green v. Town of Brookline, 757 N.E.2d 731, 734 (Mass. App. Ct.

2001) (citing Martin v. Ring, 514 N.E.2d 663 (Mass. 1987)).

    The first element requires that an issue be “actually

litigated” and is met if a court grants relief on “documentary

submission and arguments of the parties.” McLaughlin v. City of

Lowell, 84 Mass. App. Ct. 45, 57 n.21 (2013); see also Treglia

v. MacDonald, 430 Mass. 237, 241 (1999).       A final judgment need

not be pursued on appeal as long as the losing party was

provided an “avenue for review”. Sena v. Commonwealth, 417 Mass.

250, 260 (1994).

    The District Court’s grant of summary judgment in Kersey v.

Dennison Mfg. Co., No. 89-cv-2650-MA, 1992 WL 71390 (D. Mass.

Feb. 21, 1992) constitutes a final judgment on the merits.

Following the First Circuit’s denial of appellate review for


                                 - 8 -
     Case 1:19-cv-11932-NMG Document 33 Filed 04/23/20 Page 9 of 11



lack of jurisdiction, Kersey did not attempt to cure the

jurisdictional deficiency and pursue further appellate review.

The summary judgment order, therefore, remains a valid and final

decision.

    Kersey responds by referring to language in the First

Circuit’s opinion denying review for lack of jurisdiction which

he contends shows that the First Circuit “clearly suggest[ed]

that Kersey was an employee” of Dennison.       Kersey, however,

misunderstands the First Circuit’s decision which denied to

review the merits of the District Court’s order for lack of

jurisdiction but in no way undermined the District Court’s

ruling.     The language on which Kersey relies is merely

descriptive, providing an overview of the kind of work Kersey

engaged in for Dennison without classifying the relationship

between the parties.     Consequently, the District Court’s

allowance of summary judgment is a final judgment.

    As to the second element, there is no dispute that Kersey,

the party against whom collateral estoppel is now asserted, was

a party to the prior proceeding.

    The third element is also satisfied.        In the instant

dispute, to succeed on his claim for pension benefits, Kersey

must demonstrate that he was a Dennison employee.        In the prior

litigation, Kersey was unable to prevail on his claims of breach

                                 - 9 -
     Case 1:19-cv-11932-NMG Document 33 Filed 04/23/20 Page 10 of 11



of contract and age discrimination because the Court determined

that he was not a Dennison employee.      The issues are, therefore,

identical.

    The final determinative of collateral estoppel is whether

the issue decided in the prior adjudication was essential to the

earlier judgment.    In the prior litigation, the District Court

expressly stated that “central” to its grant of summary judgment

on Kersey’s claims of breach of contract and age discrimination

was its determination that Kersey was not an employee of

Dennison. See Kersey, 1992 WL 71390, at *3.       That determination

was conclusive and, thus, essential to the judgment.

    Nearly 30 years ago, Kersey was provided a full and fair

opportunity to litigate whether he was an employee of Dennison.

Although he maintains his disagreement with that decision, he is

bound by it and, consequently, collaterally estopped from re-

litigating it.

    Accordingly, it is beyond doubt that Kersey, as a non-

employee of Dennison, can prove no set of facts in support of

his claim for pension benefits that would entitle him to relief.

Having so concluded, the Court will enter judgment on the

pleadings for defendant without considering its affirmative

defense of laches.



                                 - 10 -
     Case 1:19-cv-11932-NMG Document 33 Filed 04/23/20 Page 11 of 11



                                 ORDER

    For the forgoing reasons, the motion of defendant Avery

Dennison for judgment on the pleadings (Docket No. 21) is

ALLOWED.




So ordered.



                                       /s/ Nathaniel M. Gorton
                                       Nathaniel M. Gorton
                                       United States District Judge


Dated April 23, 2020




                                 - 11 -
